                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                           3:16-CR-00323-RJC-DCK
 USA                                         )
                                             )
    v.                                       )              ORDER
                                             )
 CHAUNCEE MALEK PLATT                        )
                                             )

         THIS MATTER is before the Court on the defendant’s motion for

compassionate release from the Mecklenburg County jail based on alleged

inadequate medical treatment. (Doc. No. 54).

         The defendant does not state a statutory basis for relief, but “compassionate

release” typically refers to a reduction in sentence based on extraordinary and

compelling reasons pursuant to 18 U.S.C. § 3582(c)(1)(A). See e.g. United States v.

High, --- F.3d --- (4th Cir. May 7, 2021) (affirming denial of compassionate release

where inmate at federal correctional institution claimed medical and jail conditions

exposed him to risk of serious illness or death). The defendant is not serving a

sentence, but rather is detained pending a final hearing on allegations that he

violated the terms of his supervised release. (Doc. No. 44: Petition; Doc. No. 48:

Detention Order). He has not shown that he meets the criteria for a reduction in

sentence under § 3582(c)(1)(A); therefore, the Court may not grant the requested

relief. United States v. McCoy, 981 F.3d 271, 283 (4th Cir. 2020), United States v.

Raia, 954 F.3d 594, 595 (3d Cir. 2020).

         IT IS, THEREFORE, ORDERED, that the defendant’s motion is DENIED.
      The Clerk is directed to certify copies of this order to the defendant, counsel

for the defendant, and to the United States Attorney.



                                       Signed: May 24, 2021
